IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11391
                        Conference Calendar


CLAUDE E. JOINER,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, Etc.; ET AL.,

                                         Defendants,

GARY L. JOHNSON, Director, Texas Department of Criminal
Justice, Institutional Division; JOSEPH PRICE; AL MARK;
MIKE PUGH; GUY SMITH; TIM REVELL; CHARLES RIDGE, DR.;
SUZZANNE TENORIO-PAUL; ROCHELLE MCKENNLY; WILLIAM GONZALEZ;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE HEALTH SERVICE DIVISION;
CORRECTIONAL MANAGED HEALTH CARE ADVISORY COMMITTEE;
UNIVERSITY OF TEXAS MEDICAL BRANCH; TX TECH UNIVERSITY
HEALTH SCIENCE CENTER; LANNETTE LINTHICUN; TEXAS DEPARTMENT
OF CRIMINAL JUSTICE; NFN BASS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-341
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Claude E. Joiner (“Joiner”), Texas state prisoner #594355,

appeals from the district court’s grant of summary judgment in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-11391
                                  -2-

favor of the defendants.   Joiner filed a civil rights complaint

pursuant to 42 U.S.C. § 1983 alleging that the defendants were

deliberately indifferent to his medical needs.    Joiner also

argued that the defendants conspired to deny him access to the

courts.

     Joiner’s motions for an extension of time to file an amended

brief and to file an amended brief are DENIED.

     Conclusory allegations, speculation, and unsubstantiated

assertions are not adequate to support summary judgment, which

the court reviews de novo.    See Olabisiomotosho v. City of

Houston, 185 F.3d 521, 525 (5th Cir. 1999).    Medical care claims

are cognizable under § 1983 when prison officials are

deliberately indifferent to a prisoner’s serious medical needs.

See Wilson v. Seiter, 501 U.S. 294, 297 (1991).    However,

unsuccessful medical treatment, acts of negligence or medical

malpractice, or a prisoner’s disagreement with prison officials

regarding medical treatment are insufficient to establish an

unconstitutional denial of medical care.    See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991); see also Norton v. Dimazana,

122 F.3d 286, 292 (5th Cir. 1997).

     The record shows that the defendants provided treatment for

Joiner’s medical conditions but did not provide the treatment

Joiner requested.   Joiner’s allegations do not meet his burden of

producing evidence showing the existence of a genuine issue for

trial regarding deliberate indifference.    Joiner’s arguments
                           No. 01-11391
                                -3-

amount to no more than disagreement with his medical treatment, a

claim not actionable under § 1983.   See Varnado, 920 F.2d at 321.

     Prisoners have a constitutionally protected right of access

to the courts.   Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir.

1999).   To state a denial of access claim, however, the prisoner

must allege that the defendants’ conduct actually injured him by

prejudicing his position as a litigant.   See id.; see also Walker

v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993).   Joiner

has not identified any actual injury resulting from the

defendants’ alleged denial of his access to the court.

     For the foregoing reasons, the district court’s judgment is

AFFIRMED.   All outstanding motions are DENIED.